[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendants moved to strike the fourth count of the second amended complaint, dated November 20, 1992. That count is essentially the same pleading which was ordered stricken by this court in a memorandum of decision (#142) dated September 28, 1993 and filed in this matter on November 9, 1992. On November 25, 1992, the defendants filed a notice of intention to appeal the decision (#148).
The second amended complaint was filed pursuant to the provisions of 157 of the Practice Book. That section permits the filing of a new pleading within fifteen days after the granting of a motion to strike. It neither contemplates nor authorizes the re-filing of the stricken pleading in any form or guise. Obviously, there can be no mistake as to the nature and intent of Section 157 where a party has timely filed a notice of intention to appeal.
There is neither time enough nor patience to indulge the behavior exhibited by the filing of the fourth count of the CT Page 1467 second amended complaint. The defendants' motion to strike the fourth count is granted.
BY THE COURT
Leander C. Gray, Judge